NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                   KAREN BENNETT, Petitioner/Appellant,

                                         v.

                 DEMORRIS F. DAVIS, Respondent/Appellee.

                            No. 1 CA-CV 20-0053 FC
                                   FILED 12-15-2020


            Appeal from the Superior Court in Maricopa County
                            No. FC2019-007835
                 The Honorable Rodrick J. Coffey, Judge

                                   AFFIRMED


                                    COUNSEL

Zolman Law, Mesa
By Alexander Zolfaghari
Counsel for Petitioner/Appellant

Lewis Labadie, Tempe
By Daniel A. Lewis, Brittany M. Labadie
Counsel for Respondent/Appellee
                           BENNETT v. DAVIS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Chief Judge Peter B. Swann
joined.


W I N T H R O P, Judge:

¶1            Karen Bennett (“Mother”) appeals the dismissal of her second
order of protection against Demorris F. Davis (“Father”). Mother agues the
superior court (1) erred in concluding that res judicata applied to her second
order of protection and (2) “discriminated” against her. For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2           The parties were married and have one child in common (“the
child”). Mother also has a second, older child.

¶3            In August 2018, Mother learned that Father was having an
affair with H.H. Mother informed Father that she wanted a divorce, and in
February 2019, Mother filed a petition for a decree of dissolution.

¶4           On April 8, 2019, Mother obtained an ex parte order of
protection against Father for both herself and the parties’ child. See Ariz.


1      The record provided in this appeal is extremely sparse and,
inexplicably, it does not include a copy of the parties’ consent decree or the
exhibits admitted into evidence at the October 28, 2019 evidentiary hearing.
Although not requested by either party, we take judicial notice of the record
in 1 CA-CV 19-0803 FC, Mother’s initial appeal that was dismissed by this
court. See Ariz. R. Evid. 201; Muscat v. Creative Innervisions LLC, 244 Ariz.
194, 196, ¶ 5 n.2 (App. 2017) (taking judicial notice of a superior court
sentencing minute entry where the facts were not the subject of reasonable
dispute). Additionally, we agree with Father that Mother’s opening brief
“is replete with allegations that are not supported by the record and do not
even cite to the record” as required. See ARCAP 13(a)(5), (7). Nonetheless,
we decline to summarily reject Mother’s appeal on this basis. See Clemens
v. Clark, 101 Ariz. 413, 414 (1966); Lederman v. Phelps Dodge Corp., 19 Ariz.
App. 107, 108 (1973).


                                      2
                           BENNETT v. DAVIS
                           Decision of the Court

Rev. Stat. (“A.R.S.”) § 13-3602. In her petition, Mother alleged Father had
threatened and/or committed acts of domestic violence against her on
several occasions, including September 22 and December 10, 2018, and on
February 11, 2019. Mother claimed the September 22 incident occurred
when she told Father she wanted a divorce. According to Mother, Father
then threatened her with a gun, and he later committed other threatening
and abusive acts toward her. Mother decided not to serve the order of
protection at the time, however, and did not inform Father of its existence;
instead, she continued to interact with Father.

¶5            On May 7, 2019, the parties were divorced pursuant to a
consent decree. In the decree, the parties agreed domestic violence had
occurred during their relationship, but it had not been significant, and any
issues with regard to it had been resolved. The parties further agreed—and
the decree confirmed—there was no reason why they should not share joint
legal decision making, which they agreed was in the best interest of their
child. In furtherance of that agreement, the decree incorporated a Joint
Legal Decision-Making Agreement/Parenting Plan that provided for both
parents to exercise parenting time.

¶6            After the parties’ divorce, Father began exercising
unsupervised parenting time. In June 2019, while the parties’ child was
staying with Father, Father inquired about a medical concern, and he
eventually requested medical records from Mother. Mother then began
interfering with and eventually denying Father’s parenting time. After
learning the child had excessive absences from school during what was
supposed to be his parenting time, Father wrote Mother a letter requesting
the parties engage in “co-parenting.” On July 17, 2019, Mother served the
April 2019 order of protection on Father when he attempted to pick up the
child for his parenting time. Father filed a police report and a motion to
enforce the parenting time the parties had previously agreed to in the
consent decree.

¶7            A hearing on the April 2019 order of protection was held on
September 6, 2019, in front of Commissioner Susan White, who dismissed
the order of protection in its entirety.

¶8            Four days later—on September 10, 2019—Mother obtained a
second ex parte order of protection on behalf of herself and the children,
making fundamentally the same allegations as she made in the first order
of protection, including alleging Father had committed acts of domestic




                                     3
                           BENNETT v. DAVIS
                           Decision of the Court

violence against her on September 22 and December 10, 2018, and on March
23, 2019.2

¶9            After service, Father moved to dismiss the second order of
protection based on res judicata, or claim preclusion, arguing that Mother
had alleged the exact same claims in her first order of protection (with the
exception of changing the date of the third alleged occasion from February
11 to March 23, 2019), and a court had already determined the allegations
did not support the issuance of an order of protection after a hearing on the
merits.

¶10           On October 28, 2019, the superior court held a one-hour
evidentiary hearing on the second order of protection and Father’s motion
to enforce the parenting plan. Mother began by testifying about the alleged
September 2018 incident. Father’s counsel objected that the testimony had
already been provided in the previous order of protection hearing and
should not be considered again. The court expressed its concern that the
allegations in the second petition for an order of protection were “similar,
if not the same” as those in the first petition, and questioned whether “we
have a res judicata issue.” The court further questioned whether Mother’s
remedy might rest in an appeal rather than in attempting “to re-litigate the
same issue” indefinitely.

¶11           Mother’s counsel responded by arguing the court should
uphold the second order of protection because “[Father] is a bad guy,” and
“if anything happens, that blood is on your hands.” The court attempted
to explain to Mother and her counsel that orders of protection do not
prevent persons from committing a violent act; instead, “[a]n order of
protection just creates consequences if someone violates that order of
protection.” Mother’s counsel then argued that an order of protection could
be filed multiple times against the same defendant, as long as some new
allegation was added each time.

¶12          The court allowed Mother to proceed, and she continued her
testimony, contending generally that, during their marriage, Father had
threatened or been abusive toward her. On cross-examination, Mother




2      Mother admitted at the subsequent evidentiary hearing that, other
than the date alleged, the March 23, 2019 allegation was the same allegation
she made but attributed to February 11, 2019, in the first petition.


                                     4
                            BENNETT v. DAVIS
                            Decision of the Court

agreed the allegations in her second petition for an order of protection arose
out of the same facts and were in fact the same as those in her first petition.3

¶13           Father testified, conceding the parties “had some heated
arguments in the past,” but denying that either party had been physically
violent or that he had made any threats or caused any physical harm to
Mother. He also denied ever hitting or harming his son and stated the last
time he had seen his son was July 11, 2019.

¶14          As cross-examination of Father began, the court reminded
Mother’s counsel that he had used up almost all his allotted time and had
only approximately twenty seconds left for cross-examination. Mother’s
counsel argued the one hour allotted for the hearing was “not enough
time,” and inappropriately contended the court had been “outrageous” in
using time to discuss the res judicata issue.4 The court then allowed
Mother’s counsel to ask numerous questions of Father.

¶15          As part of the questioning, Mother’s counsel asked Father
whether he faced arraignment for charges stemming from threatening
and/or assaulting Mother, and when Father affirmed that was “correct,”
counsel accused Father of lying under oath “because you said you never
threatened anybody.” Counsel then moved for Father “to be arrested for

3     Mother also elicited testimony from H.H., who provided little, if any,
relevant testimony.

4      Although not raised as a separate issue on appeal, Mother notes that
she was only allotted thirty minutes to present her case, a portion of which
was taken up by the res judicata issue, and she argues she was not afforded
the opportunity to be fully heard because she “was not able to call all of her
witnesses, some of whom flew in from other states.” Mother did not make
this specific argument before the superior court, and although she did
include the two witnesses to whom she apparently refers in her pretrial
“List of Witnesses and Exhibits” and her pretrial statement, she makes no
offer of proof as to exactly what testimony each of these witnesses was
expected to provide. Moreover, Father was allotted the same amount of
time as Mother, the court subtracted roughly equal time from each side’s
presentation to discuss the res judicata issue, and when the court initially
explained its re-allocation of time, Mother responded, “Okay.” Mother was
provided more than adequate procedural due process, and was able to
submit evidence and examine witnesses, and the record simply
demonstrates that Father used his allotted time more efficiently than
Mother.


                                       5
                            BENNETT v. DAVIS
                            Decision of the Court

perjury . . . [b]ecause he just lied under oath.” The court reminded counsel
that “just because someone’s been charged with a crime doesn’t mean that
they actually did it,” but Mother’s counsel continued to argue the court was
required to presume Father’s guilt because “it’s very likely true.” After
further discussion, the court denied the motion, while noting that “our
system [of justice] is you’re innocent until proven guilty. And the standard
to prove someone guilty is by -- beyond a reasonable doubt. So you’re
completely incorrect.”

¶16            After taking the matter under advisement, the superior court
dismissed the second petition for order of protection.5 The court stated it
had considered all of the evidence presented at the hearing, evaluated the
credibility of the witnesses, and concluded (1) the order of protection was
barred by res judicata and (2) Mother had failed to meet her burden of
proof:

       During the October 28, 2019 trial, [Mother] admitted that the
       allegations in both of her petitions for orders of protection
       were based upon exactly the same events. The Court has also
       reviewed the video recording of the September 6, 2019
       hearing and concludes that the allegations at issue during that
       hearing and the October 28, 2019 hearing were the same.

              ....

               The Court finds that [Mother’s] second Order of
       Protection is barred by res judicata. After a trial on the merits,
       [Mother’s] first Order of Protection was dismissed on
       September 6, 2019. She was therefore legally barred from
       relitigating the same allegations in a second Order of
       Protection. And, even if she was not barred by res judicata, the
       Court finds that [Mother] failed to meet her burden of proof
       on her second Order of Protection.




5      The court’s order did not address Father’s motion to enforce the
parenting plan. As a general rule, a superior court’s orders regarding an
order of protection “cannot contain provisions regarding legal decision-
making or parenting time issues.” Ariz. R. Prot. Order P. 35(a). Those
issues should be addressed separately under A.R.S. Title 25. Id. In this case,
a separate minute entry with orders regarding Father’s motion to enforce
the parenting plan was filed on November 14, 2019.


                                       6
                             BENNETT v. DAVIS
                             Decision of the Court

¶17           We have jurisdiction over Mother’s timely appeal. See A.R.S.
§ 12-2101(A)(1), (5)(b); Ariz. R. Prot. Order P. 42(a)(2), (b)(2); Mahar v. Acuna,
230 Ariz. 530, 533-34, ¶¶ 11-12 (App. 2012).

                                  ANALYSIS

       I.     Mother’s Argument Concerning Res Judicata

¶18           Mother argues the superior court erred in dismissing her
second order of protection on the basis that it was precluded by res judicata.
She maintains that Rules 10 and 19, Ariz. R. Prot. Order P., provide that a
person can obtain more than one order of protection and that dismissals of
prior protective orders cannot be considered when evaluating a new
protective order. Mother also argues that “A.R.S. § 25-403 imposes a
rebuttable presumption that it is not in a child’s best interests to award
custody to a parent who has committed an act of domestic violence against
the other parent.”6

¶19            We review the superior court’s dismissal of an order of
protection for an abuse of discretion. See Cardoso v. Soldo, 230 Ariz. 614, 619,
¶ 16 (App. 2012); cf. LaFaro v. Cahill, 203 Ariz. 482, 485, ¶ 10 (App. 2002)
(stating that this court reviews an injunction against harassment for an
abuse of discretion). The superior court abuses its discretion “when the
record, viewed in the light most favorable to upholding the trial court’s
decision, is devoid of competent evidence to support the decision.” Mahar,
230 Ariz. at 534, ¶ 14 (citations omitted). We review de novo constitutional
and purely legal issues. State v Moody, 208 Ariz. 424, 445, ¶ 62 (2004).

¶20         Even if we assume arguendo that Mother is correct that res
judicata may not apply to orders of protection, Mother has at most
demonstrated harmless error. That is because, as Father argues, and we
agree, Mother’s argument in her opening brief fails to address in any
respect the superior court’s second—and independent—reason for


6      This argument is a non sequitur. The court’s order dismissing
Mother’s second order of protection did not implicate A.R.S. § 25-403
because it did not address the establishment or modification of legal
decision making or parenting time, and Mother did not appeal the superior
court’s subsequent separate orders regarding Father’s motion to enforce the
parenting plan. Moreover, the argument presupposes Mother proved her
allegations against Father, despite the superior court’s explicit findings to
the contrary.



                                        7
                             BENNETT v. DAVIS
                             Decision of the Court

dismissing her order of protection—that she “failed to meet her burden of
proof on her second Order of Protection.” “We may affirm on any basis
supported by the record.” State v. Robinson, 153 Ariz. 191, 199 (1987)
(citation omitted). Here, the superior court heard the witnesses and fully
considered the evidence presented.7 As the trier of fact, that court was in
the best position to evaluate the credibility of the parties and their
witnesses, and we will not substitute our view concerning such credibility
determinations. See, e.g., McClung v. Bennett, 225 Ariz. 154, 156, ¶ 10 (2010).
Mother fails to fully address the multiple contradictions in her
representations and arguments, and although conflicting evidence exists,
substantial evidence supports the superior court’s ruling. See In re Est. of
Pouser, 193 Ariz. 574, 580, ¶ 18 (1999). On this record, we discern no abuse
of the superior court’s considerable discretion.

       II.     Mother’s Claim of “Discrimination”

¶21          Mother also claims for the first time on appeal that the
superior court “discriminated” against her.           Mother provides no
substantive basis for this claim, which she attributes to the court not fairly
considering the evidence at trial and a “general [judicial] bias against
female witnesses.”

¶22            The superior court has great discretion over the control and
management of the trial. See Hales v. Pittman, 118 Ariz. 305, 313 (1978). “We
will not interfere in matters within the trial court’s discretion unless we are
persuaded that the exercise of such discretion resulted in a miscarriage of
justice or deprived one of the litigants of a fair trial.” Christy A. v. Ariz. Dep’t
of Econ. Sec., 217 Ariz. 299, 308, ¶ 31 (App. 2007) (brackets and citation
omitted).

¶23            We begin our analysis with the presumption that the superior
court judge is free of prejudice and bias. State v. Ramsey, 211 Ariz. 529, 541,
¶ 38 (App. 2005). To overcome this presumption, Mother must prove the
court harbored “a hostile feeling or spirit of ill-will, or undue friendship or
favoritism, towards one of the litigants.” State v. Cropper, 205 Ariz. 181, 185,
¶ 22 (citation omitted), supplemented by 206 Ariz. 153 (2003). To prove this,
Mother “must set forth a specific basis for the claim of partiality and prove


7      In her reply brief, Mother misrepresents that the superior court did
not allow any of her exhibits to be entered into evidence. The record
indicates, however, that Mother offered no exhibits into evidence at the
hearing. On the other hand, Father introduced several exhibits into
evidence.


                                         8
                           BENNETT v. DAVIS
                           Decision of the Court

by a preponderance of the evidence that the judge is biased or prejudiced.”
State v. Medina, 193 Ariz. 504, 510, ¶ 11 (1999) (citations omitted).

¶24           In this case, Mother has not rebutted the presumption of
judicial impartiality, and nothing in the record substantiates Mother’s
unsupported claim of discrimination and/or bias. The October 28, 2019
hearing transcript supports our conclusion that Mother was afforded
procedural due process, had counsel of her choosing, exercised the right to
call and cross-examine witnesses, and had an impartial tribunal, whose
brief discussion with counsel concerning res judicata at the hearing did not
prejudice Mother. After reviewing the entire record presented, we
conclude Mother had a fair trial and the superior court impartially
considered the parties’ positions.

      III.   Costs and Attorneys’ Fees on Appeal

¶25          Both parties request costs and attorneys’ fees on appeal. After
considering the factors enumerated in Rule 39, Ariz. R. Prot. Order P., we
deny both requests for attorneys’ fees. We award Father taxable costs on
appeal, upon compliance with Rule 21, ARCAP.

                              CONCLUSION

¶26           The superior court’s order dismissing Mother’s order of
protection issued on September 10, 2019 is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        9